DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 7/6/2022, is acknowledged. Claims 2, 10, and 16 are amended. Claim 14 is canceled. Claims 1, 3 – 9, 11, and 17 remain withdrawn. Claims 2, 10, 12 – 13, and 15 – 16 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 2, 10, 12 – 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-170864 (“Higuchi”; cited in IDS of 1/28/2021; citing machine translation provided on PTO-892 of 11/02/2021 except for figures) in view of US 2012/0003465 (“Rittner”; of record).
Regarding claim 2, Higuchi teaches a sintered material comprising a base portion ([0011], L 97-98; Fig. 1, #33), one or more buffer portions ([0011], L 97 – “porous”; ), and one or more filling portions ([0011], L 98 – “conductive spacer”; Fig. 1, #34), the base portion being a metal sintered body ([0011], L 97; Fig. 1, #33), the buffer portions and the filling portions being dispersed in the base portion ([0011], L 96-98; Fig. 1), each buffer portion being formed from a pore ([0011], L 97 – “porous”), and each filling portion being formed from at least one of particles and fibers ([0037], L 390-391).
Further, Higuchi teaches that each filling portion (conductive spacer) may comprise a surface layer of a conductive substance (i.e. metal) and an inner layer which may be composed of a non-conductive substance ([0028], L 293-295). As such, the Examiner asserts that the filling portions are of a composite nature, being composed of at least two different substances, and meets the required structure wherein base particles (the non-conductive substance) are coated with a metal portion (the conductive substance).
Further, Higuchi teaches that each filling portion (conductive spacer) is present such that a part or all of the surface thereof is in contact with the base portion (metal sintered body) ([0035]; L 373-374; [0071], L 753-755; Fig. 1, #33 & #34).
Regarding the claimed requirement that the filling portion is in contact with the base portion through chemical bonding, it is noted that Higuchi teaches that the surface conductive material of the conductive spacer/filling portion is chosen such that it may form a solid solution with the silver of the sintered base material ([0035], L 373-374). Notably, the instant specification discloses that metallic bonding, where the metal and the metal constituting the base portion may form a solid solution, is a type of chemical bonding envisioned in the present application (Instant Application: [0020], L 20-25). Thus, Higuchi teaches that the filling portion i.e. conductive spacers are in contact with the base portion i.e. metal sintered body through chemical bonding.
Higuchi is silent as to a value for the kurtosis of volume distribution of the base portion in a three-dimensional image of the sintered material. It is noted that kurtosis is a calculated parameter which corresponds to the relative uniformity of a variable (see [0029] of Applicant’s as-filed specification, for example). Additionally, it is noted that the instant specification discloses that when the base portion and buffer portion of the sintered body are formed more uniformly, the intended effect of improving both thermal stress relief and bonding strength is achieved (Instant Application: [0035]). Thus, a teaching that the microstructure of the material is uniform throughout the material would be expected to satisfy the claim limitation. 
Rittner teaches a sintered solder bond material ([0001]) which may be formed of silver solder paste ([0009]), akin to the teachings of Higuchi. Rittner teaches that the formation of pores within the sinter layer during sintering can be advantageous, as long as they are uniformly distributed ([0004], L 7-12). As such, it is known in the art that a uniform volumetric distribution of pores (and consequently, the matrix phase within which the pores are formed) is desired. Even further, Rittner teaches that the inclusion of auxiliary particles within the sintering material is advantageous to control pore formation ([0008]). Rittner teaches that these auxiliary particles may be ceramic (i.e. non-conductive) and/or metallic (i.e. conductive) ([0008], L 5-6), and are preferably many times larger than the size of the structural particles (i.e. the particles which will comprise the matrix phase upon sintering) ([0008], L 44-46). It is noted that such a description corresponds to the description of “conductive spacers” provided by Higuchi, as discussed previously. Rittner teaches that by controlling pore formation through the use of auxiliary particles, suitable thermal expansion coefficients can be realized, and optimal heat transfer properties can be achieved ([0011]).
Based on the teachings of Rittner, an ordinarily skilled artisan would have been motivated to ensure that the pore distribution in the sintered material taught by Higuchi was uniform. It is known in the art that uniform pore distribution in sintered material formed through the sintering of solder paste is advantageous. Further, a uniform pore distribution would necessarily entail a uniform distribution of the matrix phase within which the pores are formed, e.g. the base portion being the metal sintered body. Additionally, based on the structural similarities between the auxiliary particles taught by Rittner and the conductive spacers taught by Higuchi, an ordinarily skilled artisan would have been motivated to optimize the conductive spacer content in order to affect pore formation, thereby improving heat transfer properties in the sintered material.
Regarding claim 12, it is noted that Higuchi is silent as to a weight fraction of the conductive spacers (filling portion) in the sintered material. However, Higuchi does teach that the content of the conductive spacer with respect to the silver-based sintered body is preferably 1 vol% to 20 vol% ([0045], L 477-483). It is noted that this volume content is defined as a volumetric ratio of the conductive spacer to the metal Ag after firing/sintering of the Ag paste ([0045], L 484-485). As such, pores are not accounted for in the calculation. Thus, although there is no explicit teaching of the weight fraction of the conductive spacers, the preponderance of evidence suggests that the conductive spacers of Higuchi would be present in an amount that at least overlaps in part with the claimed weight fraction of 0.01 wt% or more and 10 wt% or less. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Even further, Higuchi teaches that the aforementioned volumetric content achieves optimal electrical conductivity, heat transfer property, stopper function, and bonding strength of the bonding layer ([0045], L 477-483). As such, Higuchi has established that variation in the conductive spacer volumetric content affects each of these properties. As such, it would have been obvious to adjust the conductive spacer volumetric content to optimize the properties of electrical conductivity, heat transfer property, function as a stopper, and bond strength. Further, as weight fraction of the conductive spacer is proportional to volume fraction, such adjustment would result in adjustment and optimization of the weight fraction as well.
Regarding claim 13, Higuchi does not explicitly teach a closest distance between filling portions. However, Higuchi does teach that prior to firing/sintering, the cumulative content of silver particles and conductive spacers in the paste is 40 vol% or less ([0062], L 6). Higuchi teaches that by limiting the cumulative volumetric content of the silver particles and conductive spacers, a sufficient distance between particles and conductive spacers can be secured, thereby ensuring sufficient fluidity of the paste ([0062]).
It would have been obvious to an ordinarily skilled artisan to adjust the cumulative volumetric content of silver particles and conductive spacers in the paste – and thereby adjust the spacing between both silver particles and conductive spacers. Such an adjustment may be used to optimize the fluidity of the paste prior to firing/sintering. Further, the Examiner notes that the spacing achieved between conductive spacers in the paste would be reflected in the material subsequent to sintering.

Regarding claim 10, Higuchi teaches a composition for bonding ([0013], L 121 – “the paste”), comprising metal particles ([0013], L 121-122 – “silver particles”), and a composite ([0013], L 121 – “conductive spacer”) having a structure in which a base material is coated with a metal portion ([0028], L 289-290 & 293-295).
Higuchi is silent as to a value for the kurtosis of volume distribution of the base portion in a three-dimensional image of the sintered material. It is noted that kurtosis is a calculated parameter which corresponds to the relative uniformity of a variable (see [0029] of Applicant’s as-filed specification, for example). Thus, a teaching that the microstructure of the material is uniform throughout the material would be expected to satisfy the claim limitation. 
Rittner teaches a sintered solder bond material ([0001]) which may be formed of silver solder paste ([0009]), akin to the teachings of Higuchi. Rittner teaches that the formation of pores within the sinter layer during sintering can be advantageous, as long as they are uniformly distributed ([0004], L 7-12). As such, it is known in the art that a uniform volumetric distribution of pores (and consequently, the matrix phase within which the pores are formed) is desired. Even further, Rittner teaches that the inclusion of auxiliary particles within the sintering material is advantageous to control pore formation ([0008]). Rittner teaches that these auxiliary particles may be ceramic (i.e. non-conductive) and/or metallic (i.e. conductive) ([0008], L 5-6), and are preferably many times larger than the size of the structural particles (i.e. the particles which will comprise the matrix phase upon sintering) ([0008], L 44-46). It is noted that such a description corresponds to the description of “conductive spacers” provided by Higuchi, as discussed previously. Rittner teaches that by controlling pore formation through the use of auxiliary particles, suitable thermal expansion coefficients can be realized, and optimal heat transfer properties can be achieved ([0011]).
Based on the teachings of Rittner, an ordinarily skilled artisan would have been motivated to ensure that the pore distribution in the sintered material taught by Higuchi was uniform. It is known in the art that uniform pore distribution in sintered material formed through the sintering of solder paste is advantageous. Further, a uniform pore distribution would necessarily entail a uniform distribution of the matrix phase within which the pores are formed, e.g. the base portion being the metal sintered body. Additionally, based on the structural similarities between the auxiliary particles taught by Rittner and the conductive spacers taught by Higuchi, and ordinarily skilled artisan would have been motivated to optimize the conductive spacer content in order to affect pore formation, thereby improving heat transfer properties in the sintered material.

Regarding claim 15, Higuchi teaches a connection structure ([0067], L 713; Fig. 1, #3) comprising the sintered material described in the rejection of claim 2 in a connection part (Fig. 1, #31).










Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-170864 (“Higuchi”; cited in IDS of 1/28/2021; citing English machine translation provided on PTO-892 submitted 11/02/2021, except for figures) in view of US 2017/0025374 (“Fujiwara”).
Regarding claim 16, Higuchi teaches particles (Fig. 1, #34; [0028] – “conductive spacer”). Higuchi teaches that the particles may comprise a surface layer of a conductive substance (i.e. metal) and an inner layer which may be composed of a non-conductive substance ([0028], L 293-295). As such, the Examiner asserts that the particles are of a composite nature, being composed of at least two different substances, and meets the required structure wherein base particles (the non-conductive substance) are coated with a metal portion (the conductive substance).
Regarding the limitation “for use in forming the filling portions of the sintered material according to claim 2”, it is noted that this limitation is product-by-process. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)). Regardless, it is also noted that Higuchi teaches that the conductive spacers i.e. composite particles are used in the taught sintered material ([0011], L 98; Fig. 1, #34).
Higuchi does not explicitly teach that the coefficient of variation (CV value) of the particle diameter of the base particles is 50% or less.
Fujiwara teaches a sintered joining material ([0022]) which contains monodisperse particles ([0021], L 6-7; [0067], L 1-6) and silver powder ([0021], L 2-6). The Examiner notes that such monodisperse particles are analogous to the base particle of the instant claim, and may also be coated with metal ([0055]), thereby meeting the structural requirements of the claimed composite particle. Fujiwara teaches that the monodisperse particles have high particle uniformity, with a coefficient of variation (CV value) of particle size of 30% or less ([0067], L 16-21). Moreover, Fujiwara teaches that the uniformity of particle size reduces deformation and strain of a chip which is mounted to a lead frame during sintering ([0067], L 12-14).
It would have been obvious to incorporate the teachings of Fujiwara into Higuchi, and ensure the particles of Higuchi have a coefficient of variation (CV value) of particle size of 30% or less. Such a low CV value is representative of highly uniform particle size, which is known to contribute to reduced deformation and strain of an article mounted via the sintered material in which the particles are present.

Response to Arguments

Applicant’s remarks filed 7/6/2022 are acknowledged and have been fully considered. Applicant has argued that the newly added claim limitations present in independent claim 2 are not taught or suggested by the prior art combination of Higuchi and Rittner.
The Examiner respectfully finds this argument to be unpersuasive. It is noted in the rejection of claim 2 as discussed previously in this correspondence that Higuchi meets the newly added claim requirements. Thus, a prima facie case of obviousness is maintained.
Applicant argues further with respect to the rejection of independent claim 16. Applicant argues that since independent claim 1 is allegedly obvious over Higuchi, claim 16 is also non-obvious, specifically referencing a generalized excellence in thermal stress relief and bonding strength, which allegedly would have been unexpected from the disclosures of Higuchi and Fujiwara.
The Examiner respectfully finds this argument to be unpersuasive. As discussed previously, all features of independent claim 2 have been rendered obvious by the applied prior art. Further, Applicant’s argument appears to resemble an allegation that the claimed invention exhibits unexpected results over the prior art. It is noted that this argument falls short of meeting the burden placed on Applicant to demonstrate the alleged unexpected results of the claimed invention. See MPEP 716.02(b) for further detail regarding the burden placed on Applicant in this regard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735